DETAILED ACTION
This office action is in response to the communication(s) filed 04/01/2019. Currently, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9-14 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9 
Claim 10 recites, “Emission-converting material comprising a compound according to Claim 1 and optionally one or more further conversion phosphors.” The scope of the claim is considered being very broad because “optionally one or more further conversion phosphors” means any conversion phosphors. Also, this claim10 is considered not being written in proper format. Applicant advised to amend claim 10 to write in proper format.
Claims 11 recites, “Light source comprising at least one primary light source and at least one compound according to Claim 1 or an emission-converting material comprising said comprising at least one compound and optionally one or more further conversion phosphors.” The scope of the claim is considered as being of improper dependent form (because “Light source comprising at least one primary light source”- is not a valid limitation of claim 1) and found to be very broad (because “optionally one or more further conversion phosphors”- means any conversion phosphors) for failing to further limit the subject matter of the claim upon which it depends. Examiner request application to rewrite this claim 11 in independent format. Also, for the purpose of examination, this claim 11 is considered as an independent claim.
Claims 12-14 are being rejected as being dependent of claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, rewrite the claim(s) for better clarity or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel Dorey Doxsee (PG PUB no: US 2004/0159846), hereinafter “Doxsee”.
Regarding claim 11, Doxsee teaches (fig-12/fig-13) light source ( LED lamp 50, fig-12, ¶0039) comprising at least once primary light source (LED chip or die 52, fig-12, ¶0039) and at least an emission-converting material (a phosphor layer 58, fig-13, ¶0039) comprising said at least one compound and optionally one or more further conversion phosphors (¶0031).
 5 Regarding claim 12, Doxsee teaches (fig-12) the primary light source comprises a luminescent indium aluminum gallium nitride (¶0039).
Regarding claim 13, Doxsee teaches the luminescent indium aluminum gallium nitride is a compound of the formula In-iGa-jAlkN, where 0≤i, 0≤j, 0≤k, and i+j+k=1 (claim 4 and claim 14).
Regarding claim 14, Doxsee teaches (fig-12) lighting unit ( LED lamp 50, fig-12, ¶0039) containing at least once light source (LED chip or die 52, fig-12, ¶0039).
Allowable Subject Matter
Claim 1 allowed.
Regarding claim 1, the closest prior art [Hiramatsu (US PG PUB no: 2015/0380613), Murphy (US PG PUB No: 2015/0166887)], either singularly or in combination, does not disclose or suggest the combination of limitations including: Compound of the general formula (I), 
    PNG
    media_image1.png
    22
    261
    media_image1.png
    Greyscale
where the following applies to the symbols and indices used: M' is selected from the group consisting of Li, Na, K, Rb, Cs and mixtures of two, three or more thereof; M2 is selected from the group consisting of As, Sb, Bi and mixtures of two or three thereof; and  
    PNG
    media_image2.png
    13
    100
    media_image2.png
    Greyscale
  
Claims 2-8 would be allowable since dependent as being independent claim 1.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen [US PG PUB No: 2016/0359090] teaches about phosphor fabrication process with similar process as discloses in the specification but with different group of metals and a surfactant or alkoxide.
Liu [US PG PUB No: 2018/0355243] teaches about formation of phosphor with element selected from a group of F, Br and Cl along with in organic compounds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M ISLAM whose telephone number is (571)272-8343.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD M. ISLAM/
Patent Examiner
Art Unit 2895

/RATISHA MEHTA/Primary Examiner, Art Unit 2895